DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed on 03/22/2022 has been received and fully considered.
3.	Claims 1-25 are presented for examination.
4.	Regarding the rejection under 35 USC 101, the Examiner maintain the rejection as Applicant fails to overcome the rejection.
Response to Arguments
5.	Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive. Regarding Applicant’s assertions that: “Prong 1 of Revised Step 2A: Claim 1 is not directed to an abstract idea and, thus, satisfies step 2A of the test enunciated in Alice Corp. v. CLS Bank International, 573 U.S. 208, 134 S. Ct. 2347 (2014). … The language “classify a boundary term of the extracted embedded metadata,” as written in the independent claims, cannot be feasibly performed in the human mind and, thus, does not recite a mental process under the 2019 Eligibility Guidance. In fact, at least one objective of the claimed invention seeks to overcome problems associated with human discretion, “...such as process control personnel establishing, configuring and/or otherwise calibrating boundary values based on assumption, heuristics and/or guesses”. See, the instant application, paragraph [0012] (emphasis added). The classification of a boundary term of the extracted embedded metadata is critical to identification of candidate second control streams that are used to improve boundary excursion detection. /d. Because classifying boundary terms at the high volume involved in methods, systems, articles of manufacture, and apparatus to improve boundary excursion detection is computationally expensive and often takes a significant amount of time for computers, it is clearly not the case that such claimed subject matter is reasonably construed to be performed by humans with pen and paper. See, at least, /d. Stated differently, human involvement has been problematic and impractical. Humans cannot feasibly classify a boundary term of the extracted embedded metadata, the boundary term associated with a plurality of boundary values indicating threshold setpoint values for boundary excursion. Humans also cannot feasibly and/or otherwise practically “identify candidate second control streams that include a boundary term that matches the classified boundary term of the first control stream” for at least the same reasons. Accordingly, claim 1 does not recite a judicial exception under the 2019 Eligibility Guidance. Claim 1 1s, therefore, patent eligible at Prong One of Revised Step 2A.”, the Examiner respectfully notes that the claims are clearly directed to an abstract idea. The step  in question provides for “identify candidate second control streams that include a boundary term that matches the classified boundary term of the first control stream”; it is noted by the Examiner a person could clearly observed said candidate control stream and ascertain whether it include boundary terms that matches said classified boundary or otherwise could be performed mathematically, contrary to Applicant’s assertions. As per Applicant’s assertions that: “Additionally, in Parker v. Flook, the Supreme Court established that “[a] process is unpatentable under § 101, not because it contains a mathematical algorithm as one component, but because once that algorithm is assumed to be within the prior art, the application, considered as a whole, contains no patentable invention.” Parker v. Flook, 437 U.S. 584, 594 (1978). The claims at issue in Parker set forth a specific mathematical algorithm. /d. at 597. The October 2019 Update: Subject Matter Eligibility describes that “[a] limitation that is merely based on or involves a mathematical concept described in the specification may not be sufficient to fall into this grouping, provided the mathematical concept itself is not recited in the claim.” The October 2019 Update: Subject Matter Eligibility, page 3 (emphasis added). Although the claims set forth the step “to improve boundary excursion detection by calculating a boundary vector factor based on respective ones of the candidate second control streams that include the classified boundary term”, no mathematical expression 1s actually set forth in the claim itself and, thus, the independent claims, and claims dependent therefrom, do not recite a specific mathematical concept under the 2019 Eligibility Guidance. Accordingly, claims 1-39 do not recite a judicial exception under the 2019 Eligibility Guidance. Claim 1 is, therefore, patent eligible at Prong One of Revised Step 2A.” and that: “Claim 1 provides a practical application of any judicial exception in a manner that imposes a meaningful limit on any such judicial exception. For example, claim 1 of the instant application sets forth an apparatus to improve boundary excursion detection, the apparatus comprising metadata extractor circuitry, metadata label resolver circuitry, candidate stream selector circuitry, and boundary vector calculator circuitry to mitigate human operation error and boundary excursions through improvement in accuracy of associated boundary values. The claimed method implements a practical solution to the problem of boundary values (e.g., threshold setpoint values that trigger alarms and/or safety protocols) that are set too conservatively and cause nuisance warnings, which lead to process inefficiency and/or process downtime. In other words, claim 1 recites an apparatus that solves problems associated with certain boundary values that are erroneously set in connection with human discretion and/or guesswork. Thus, claim 1 recites a practical application that renders the claim eligible at Prong Two of Revised Step 2A. While claim 1 offers an unmistakable practical application of technology, it also provides no risk whatsoever of pre-empting the use of any judicial exception. Rather, it is unambiguously limited to a practical application of technology that provides a meaningful limit on any judicial exception that could be imagined as present and can in no way be reasonably seen to be a mere drafting effort seeking to monopolize any judicial exception. As such, the claim is not directed to a judicial exception and is patent eligible at Prong Two of Revised Step 2A. Thus, the rejection is in error.”, the Examiner respectfully notes that the claims clearly recite an abstract idea and do not recite anything that are sufficient to amount to significantly more than the judicial exception. Even assuming that an improvement is recited by the claims, said improvement would only apply to Applicant’s method and not the computer in general, and that when other computer applications are executed they would not benefit from such improved performance and/or time that Applicant’s application intended to have produced. As such the claims of the present invention are clearly not directed to a specific improvement to computer functionality, contrary to Appellant’s assertion, as currently constructed.
Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.1	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
6.2.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.3	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “metadata extractor circuitry”; “metadata label resolver circuitry”; “candidate stream selector circuitry”; and “boundary vector calculator circuitry” of claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.1	Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims have been amendment to recite the step of “in response to the corresponding iteration count not satisfying a threshold value, remove respective ones of the identified candidate second control streams”; however, nowhere in the specification provides any supports for the limitations, as amended in the claims. If Applicant feels otherwise, the Examiner respectfully invites the Applicants to point to specific portion of the specification with very clear explanation where and how this limitation is disclosed as claimed, in response to this office action.
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.2	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Claim 1 has been amended to recite the component as circuitry, such as “metadata extractor circuitry”; “metadata label resolver circuitry”; “candidate stream selector circuitry”; and “boundary vector calculator circuitry”, however, the specification proves otherwise, as fig.1 of shows the recited components which could be seen as pieces of software running inside the system 106 and the claims seems to provide them as being hardware circuitry. Further clarification is respectfully requested in response to the office action.
Claim Rejections - 35 USC § 101

8.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.1	Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception/not new (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 2A- Prong One
The claim(s) recite(s) an apparatus to improve boundary excursion detection, comprising: “extract embedded metadata”, under the broadest reasonable interpretation, this step could reasonably fall under merely data gathering. The further step to: “classify a boundary term of the extracted embedded metadata…, the boundary term associated with a plurality of boundary values indicating threshold setpoint values for boundary excursion”, could also reasonable fall within a mental process or a person could reasonably visualize the extracted data make such determination. Similarly, the further step to: “identify candidate second control streams that include a boundary term that matches the classified boundary term of the first control stream…, ones of the identified candidate second control streams associated with a corresponding iteration count indicating a number of boundary value adjustments undergone to improve accuracy of the plurality of boundary values”, under the broadest reasonable interpretation, could reasonable fall be under a mental process or a person could reasonably make such determination. The further step to: “to improve boundary excursion detection by calculating a boundary vector factor based on respective ones of the candidate second control streams that include the classified boundary term”, could reasonable fall be under a mathematical concept/relationship in which said calculation could be performed. Therefore, the claims are directed to an abstract idea, by use of a generic computer components; and thus are clearly directed to an abstract idea, as constructed.
Step 2A Prong Two
This judicial exception is not integrated into a practical application because the additional limitation such as “the … extractor”; “the … resolver”; “the … stream selector”; and the “vector calculator” of claim 1.  The “non-transitory medium”, “one or more processor” of claim 13. The “instructions and processor” of claim 20. The “means for parsing, classifying, identifying, and calculating”, either alone or in combination, do not add anything more significantly to the judicial exception, but are mere instructions to apply the exception using a generic computer component previously known in the industries and are not sufficient to amount to significantly more than the judicial exception (See MPEP 2106.05(d)), and thus are not patent eligible under 35 USC 101.

 Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The further step of: “in response to the corresponding iteration count not satisfying a threshold value, remove respective ones of the identified candidate second control streams”, merely amount to post solution activities and does not add anything signification to the recited abstract as constructed. As previously discussed above with reference to the integration of abstract idea into a practical application, the additional elements of the using computer components amount to no more than mere instructions to perform the abstract (See MPEP 2106.05(d)), and thus are not patent eligible under 35 UJSC 101, as constructed.
8.2	Dependent claims 2-10, 12-19, 21-25 merely include limitations pertaining to: claims 2, 12, 21 generate an updated control stream by applying the boundary vector factor to boundary values associated with respective boundary terms of the first control stream (mathematical calculations/relationships). Claims 3, 13, 22, updated boundary values to reduce a frequency of nuisance boundary excursions (mathematical calculations/relationships). Claims 4, 14, 23, calculate a difference value between (a) a boundary value associated with a respective boundary term of the first control stream and (b) a boundary value associated with a matching boundary term of the second control stream (mathematical calculations/relationships or otherwise could be obtained by comparing the two value). Similarly, claims 5, 15, 24, calculate a similarity metric based on an average of a plurality of ones of the difference value (mathematical calculations/relationships or otherwise could be obtained by comparing the two value). As per claims 6, 25, wherein the similarity metric is indicative of a magnitude of similarity between the first control stream and the second control stream (could reasonably be done mentally by observing the similarly metric and ascertain whether the values are indicative of a magnitude of similarity). Regarding claims 7, 16, the step to proportionally adjust the boundary value associated with the boundary term of the first control stream based on the similarity metric (amount to extra-solution activities). Similarly, claims 8, 17, the step to capture post excursion inputs (amount to post-solution activities). As per claims 9, 18, wherein the post excursion inputs include at least one of an override instruction, an acceptance instruction, a process shut-down instruction, or a maintenance request instruction (could similarly fall within extra-solution activities). With regards to claims 10, 19, wherein the override detector is to forward the post excursion inputs to an artificial intelligence (AI) engine, the AI engine to identify candidate boundary value adjustments based on the post excursion inputs (well-known routing and conventional activities (see MPEP 2106.05(d)(i-v)), AI engines are known to receiving input and produce output), similar to what already addressed above and thus are further not patent eligible under 35 USC 101.  
Conclusion
9.	Claims 1-25 are rejected and THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        July 1, 2022